On Motion to Dismiss.
Kennard, J.
This case is before us on a motion to dismiss, made by the following parties, plaintiffs, in whose favor judgments were rendered by the court below for various sums, none of which exceeded five hundred dollars, to wit: Africa Williams, Ctesar Small, Lazarus Young, Pennil Small, Joseph Jackson, Charles Small, Spencer Allen, and Harriet Morgan.
The above named parties united with sundry other plaintiffs whose claims exceeded five hundred dollars each, and sued the city of New *502Orleans for several thousand dollars. They united in one suit for their convenience and economy, and now desire to sever, to deprive the city of the benefit of an appeal.
The alleged damage seems to have arisen from one and the same cause, to wit, from the closing up by the city of certain outlets for water in the embankment known as Camp Parapet.
The city is entitled to consider the total amount prayed for in the petition as the amount claimed from her for one alleged unlawful act; this amount largely exceeds five hundred dollars. Heirs of Ballio v. Prudhomme et al., 8 N. S. 338. In the case of the State ex reí. Murtaugh et ais. v. -Judge Eighth District Court, No. 3445 of the docket of this court, lately decided, the reasoning of the court sustains this view.
Motion to dismiss denied.